DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Preliminary Amendment
This office action is responsive to the preliminary amendment filed on 7/18/22. As directed by the amendment: no claims have been amended, claim 1 has been canceled, and new claims 2-20 have been added. Thus, claims 2-20 are presently pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9, 11-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 5-9 are dependent on claim 1, which has been canceled. As best understood and for examination purposes claims 3 and 5-9 were intended to be dependent on claim 2. 
Claim 4 recites “the partial region,” which lacks proper antecedent basis. As best understood and for examination purposes claim 4 was intended to be dependent on claim 3. 
Claims 11-15 are dependent on claim 9, but as best understood and for examination purposed claims 11-12 and 14-15 were intended to be dependent on claim 10.
Claims 11-12 recite “the array of voids,” which lacks proper antecedent basis.
Claim 13 recites “the array of hexagonal voids,” which lacks proper antecedent basis. Claim 13 is dependent on claim 9, but as best understood and for examination purposed claims 13 was intended to be dependent on claim 11.
Claims 17-20 are dependent on claim 15, but as best understood and for examination purposed claims 17-20 were intended to be dependent on claim 16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 10 and 15 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Berthon-Jones et al. (2006/0118117).
Regarding claim 10, in fig. 53J-53P Berthon-Jones discloses a cushion (172 and 173) for a patient interface, the cushion comprising: a cushion body comprising a cushion surface for forming a seal against a face of a patient [0218-0219]; a cavity for receiving a nose of the patient [0218-0219], the cushion body defining the cavity [0218-0219]; and an array of voids ([0218] describes more than one bladder) in the cushion surface to reduce pressure on the face of the patient (the bladders reduce pressure on the face compared to a more rigid material), the array of voids positioned in at least a nasal bridge region of the cushion body ([0218] fig. 53J-53P, 173 divided into separate pieces, or two bladders provided on each side of the cushion, which is in the region of the nasal bridge since any part of the mask is near the nasal bridge). 
Regarding claim 15, Berthon-Jones discloses that the cushion body comprises gel [0218].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berthon-Jones as applied to claim 10 above, and further in view of Colvin et al. (5,518,802).
Regarding claim 11, Berthon-Jones is silent regarding that each of the array of voids is hexagonal. However, in fig. 1 Colvin teaches an array of hexagonal voids that provide comfort to a user (abstract, Col. 4, ll. 20-26). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Berthon-Jones array of voids with an array of hexagonal voids, as taught by Colvin, for the purpose of providing an alternate void shape having the predictable results of providing a cushion to a user. 
Regarding claim 12, Berthon-Jones is silent regarding that adjacent voids of the array of voids share an edge. However, in fig. 1 Colvin teaches adjacent hexagonal voids of an array of voids share an edge (abstract, Col. 4, ll. 20-26). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Berthon-Jones array of voids with an array of hexagonal voids in which adjacent voids share an edge, as taught by Colvin, for the purpose of providing an alternate void shape having the predictable results of providing a cushion to a user. 

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berthon-Jones as applied to claim 10 above, and further in view of Matheson (2,874,693).
Regarding claim 14, Berthon-Jones is silent regarding that the cushion body comprises rubber. However, Matheson teaches a mask cushion made of rubber (Col. 3, ll. 49-53). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Berthon-Jones cushion portion 172 material with rubber, as taught by Matheson, for the purpose of providing an alternate cushion material having the predictable results of providing a cushion to a user’s face. 

Claims 10 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matioc (2003/0172932) in view of Colvin et al. (5,518,802).
Regarding claim 10, in fig. 1 Matioc discloses a cushion 44 for a patient interface, the cushion comprising: a cushion body comprising a cushion surface for forming a seal (see claim 16) against a face of a patient; a cavity for receiving a nose of the patient [0060], the cushion body defining the cavity [0060]; but is silent regarding an array of voids in the cushion surface to reduce pressure on the face of the patient, the array of voids positioned in at least a nasal bridge region of the cushion body. However, in fig. 1 Colvin teaches an array of hexagonal voids that provide comfort to a user (abstract, Col. 4, ll. 20-26). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Matioc’s cushion with an array of hexagonal voids, as taught by Colvin, for the purpose of providing an alternate inflatable cushion having the predictable results of providing a cushion to a user. 
Regarding claim 13, the modified Matioc discloses that the array of hexagonal voids extend across an entire cushion surface (Fig. 1, Colvin).

Claims 2-4, 7-9, 16 and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berthon-Jones et al. (2006/0118117) in view of Colvin et al. (5,518,802).
Regarding claim 2, in fig. 53J-53P Berthon-Jones discloses a cushion (172 and 173) for a patient interface, the cushion comprising: a cushion body comprising a cushion surface for forming a seal against a face of a patient [0218-0219]; a cavity for receiving a nose of the patient [0218-0219], the cushion body defining the cavity [0218-0219]; a plurality of voids in the cushion surface to reduce pressure on the face of the patient ([0218] describes more than one bladder, the bladders reduce pressure on the face compared to a more rigid material), but is silent regarding that the plurality of voids comprising a plurality of hexagonal voids comprising: a first hexagonal void; a second hexagonal void sharing a first edge with the first hexagonal void; and a third hexagonal void, the second hexagonal void sharing a second edge with the third hexagonal void, the third hexagonal void sharing a third edge with the first hexagonal void. However, in fig. 1 Colvin teaches a plurality of hexagonal voids (abstract, Col. 4, ll. 20-26) comprising: a first hexagonal void; a second hexagonal void sharing a first edge with the first hexagonal void; and a third hexagonal void, the second hexagonal void sharing a second edge with the third hexagonal void, the third hexagonal void sharing a third edge with the first hexagonal void (see fig. 1). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Berthon-Jones plurality of voids with a plurality of hexagonal voids, as taught by Colvin, for the purpose of providing an alternate void shape having the predictable results of providing a cushion to a user. 
Regarding claim 3, the modified Berthon-Jones discloses that the plurality of hexagonal voids are only in a partial region of the cushion body (nasal bridge region, see fig. 53J-53P Berthon-Jones).
Regarding claim 4, the modified Berthon-Jones discloses that the partial region is a nasal bridge region of the cushion body (see fig. 53J-53P Berthon-Jones).
Regarding claim 7, the modified Berthon-Jones discloses that the cushion body comprises gel ([0218] Berthon-Jones, portion 173).
Regarding claim 8, the modified Berthon-Jones discloses that the cushion body comprises foam ([0218] Berthon-Jones, portion 172).
Regarding claim 9, the modified Berthon-Jones discloses that the cushion body comprises silicone ([0218] Berthon-Jones, portion 172).
Regarding claim 16, in fig. 53J-53P Berthon-Jones discloses a cushion (172 and 173) for a patient interface, the cushion comprising: a cushion body comprising a cushion surface for forming a seal against a face of a patient [0218-0219]; a cavity for receiving a nose of the patient [0218-0219], the cushion body defining the cavity [0218-0219]; at least one void in a nasal bridge region of the cushion body ([0218] describes more than one bladder), but is silent regarding that the at least one void is hexagonal. However, in fig. 1 Colvin teaches a plurality of hexagonal voids (abstract, Col. 4, ll. 20-26). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Berthon-Jones at least one void with a plurality of hexagonal voids, as taught by Colvin, for the purpose of providing an alternate void shape having the predictable results of providing a cushion to a user. 
Regarding claim 18, the modified Berthon-Jones discloses that the cushion body comprises gel ([0218] Berthon-Jones, portion 173).
Regarding claim 19, the modified Berthon-Jones discloses that the cushion body comprises foam ([0218] Berthon-Jones, portion 172).
Regarding claim 20, the modified Berthon-Jones discloses that the cushion body comprises silicone ([0218] Berthon-Jones, portion 172).

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berthon-Jones and Colvin, as applied to claim 2 above, and further in view of Matheson (2,874,693).
Regarding claim 6, the modified Berthon-Jones is silent regarding that the cushion body comprises rubber. However, Matheson teaches a mask cushion made of rubber (Col. 3, ll. 49-53). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the modified Berthon-Jones cushion portion 172 material with rubber, as taught by Matheson, for the purpose of providing an alternate cushion material having the predictable results of providing a cushion to a user’s face. 

Claims 2 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matioc (2003/0172932) in view of Colvin et al. (5,518,802).
Regarding claim 2, in fig. 1 Matioc discloses a cushion 44 for a patient interface, the cushion comprising: a cushion body comprising a cushion surface for forming a seal (see claim 16) against a face of a patient; a cavity for receiving a nose of the patient [0060], the cushion body defining the cavity [0060]; but is silent regarding a plurality of voids in the cushion surface to reduce pressure on the face of the patient, the plurality of voids comprising a plurality of hexagonal voids comprising: a first hexagonal void; a second hexagonal void sharing a first edge with the first hexagonal void; and a third hexagonal void, the second hexagonal void sharing a second edge with the third hexagonal void, the third hexagonal void sharing a third edge with the first hexagonal void. However, in fig. 1 Colvin teaches a plurality of hexagonal voids (abstract, Col. 4, ll. 20-26) comprising: a first hexagonal void; a second hexagonal void sharing a first edge with the first hexagonal void; and a third hexagonal void, the second hexagonal void sharing a second edge with the third hexagonal void, the third hexagonal void sharing a third edge with the first hexagonal void (see fig. 1). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Matioc’s cushion bladder with a plurality of hexagonal voids, as taught by Colvin, for the purpose of providing an alternate inflatable cushion having the predictable results of providing an inflatable cushion to a user. 
Regarding claim 5, the modified Matioc discloses that the purality of hexagonal voids extend across an entire cushion surface (Fig. 1, Colvin).

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berthon-Jones and Colvin, as applied to claim 16 above, and further in view of Matheson (2,874,693).
Regarding claim 17, the modified Berthon-Jones is silent regarding that the cushion body comprises rubber. However, Matheson teaches a mask cushion made of rubber (Col. 3, ll. 49-53). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the modified Berthon-Jones cushion portion 172 material with rubber, as taught by Matheson, for the purpose of providing an alternate cushion material having the predictable results of providing a cushion to a user’s face. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10, 11 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 9,119,929. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the patented claim 12 (the patented claim recites “an outer sealing sheath” not found in the instant claims). Any infringement over the patented claim would also infringe over the instant claims. 
Claims 10, 11 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 9,539,404. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the patented claim 12 (the patented claim recites “an outer sealing sheath” not found in the instant claims). Any infringement over the patented claim would also infringe over the instant claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Engelder (2,625,155) to a mask with a resilient cellular rubber, Melidis et al. (7,827,990) to a mask with a flexible nasal bridge region, Schlobohm (5,353,789) to a mask with a more flexible nasal bridge region and Bernett et al. (5,647,357) to a mask with varying durometers within a single cushion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785